DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 19, 2021, has been entered.
 
Election/Restrictions
Claims 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Interpretation
	The claim term “treating” is defined in the original specification at p. 18, lines 23-24 as follows: “It will be appreciated that references herein to ‘treatment’ extend to prophylaxis as well as the treatment of established diseases or symptoms.”
	The claim term “consists of” is a closed transitional phrase. MPEP § 2111.03(II) states: “The transitional phrase ‘consisting of’ excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948)” 
	
Claim Rejections - 35 USC § 102 - withdrawn
The rejection of claims 18, 19 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by FR2622107 is withdrawn in view of the amendment filed January 19, 2021.
	
	The rejection of claims 18-21 under 35 U.S.C. 102(a)(1) as being anticipated by FR2624740 is withdrawn in view of the amendment filed January 19, 2021.

Claim Rejections - 35 USC § 103 - withdrawn
The rejection of claims 22-25 and 27 under 35 U.S.C. 103 as being unpatentable over FR2624740 in view of Gasink et al. and Karabinis et al. is withdrawn in view of the amendment filed January 19, 2021.

The rejection of claims 22-27 under 35 U.S.C. 103 as being unpatentable over FR2624740 in view of Nahid et al. is withdrawn in view of the amendment filed January 19, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 and 23-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  administering the combination of one or more compounds selected from the Markush group recited in the claim and either colistin or polymyxin B in a pharmaceutically acceptable carrier, diluent or excipient. As amended, the claim 18 excludes carriers, diluents and excipient, which are essential for delivering the one or more compound and colistin or polymyxin B to the mammal in order to treat the bacterial infection. As written, the claim excludes the administration of inactive ingredients such as carriers. diluent and excipients typically utilized to formulate compositions that can be delivered by injection, oral, topical or other routes.  
Dependent claims 19-20 and 23-27 fail to remedy this issue.
Regarding claim 27, the two parenthetical phrases render the claim indefinite because it is unclear whether the limitations in parentheses are part of the claimed invention.  See MPEP § 2173.05(d).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654